Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention relates to a pixel circuit and a display device. The pixel circuit includes: a driving transistor; a switching transistor for transmitting a data voltage signal to a first electrode of the driving transistor; a storage capacitor having a first terminal coupled to a control electrode of the driving transistor, and a second terminal coupled to a reference voltage terminal; a threshold voltage extraction unit for coupling the control electrode of the driving transistor to a second electrode of the driving transistor through the scan signal; a light emission control unit for transmitting a second power voltage to the first electrode of the driving transistor; a light emitting device having a first electrode coupled to a second electrode of the driving transistor and a second electrode receiving a first power voltage; a compensation unit for transmitting a compensation voltage to a second electrode of the switching transistor. 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was 
the switching transistor is configured to transmit a data voltage signal to a first electrode of the driving transistor under the control of a scan signal, 
the compensation unit is configured to transmit a compensation voltage to a second electrode of the switching transistor to reduce a feedthrough voltage of the switching transistor, 
wherein the compensation unit comprises a compensation capacitor, a first terminal of the compensation capacitor is coupled to the second electrode of the switching transistor, a second 
Gao et al. (US 10,431,153) teaches a pixel circuit (fig. 3), a method for driving the same, and an organic electroluminescent display panel, where the pixel circuit includes a node initialization module and a drive control module, the node initialization module includes a first switch transistor with a gate electrically connected with a first scan signal terminal, a source electrically connected with a first reference signal terminal, and a drain electrically connected with a first node; and a seventh switch transistor with a gate electrically connected with the first scan signal terminal, a source electrically connected with the second reference signal terminal, and a drain electrically connected with the second node; the drive control module includes a drive transistor with a gate electrically connected with the first node, a source electrically connected with the second node.
Park (US 2010/0194716) teaches a display device and a driving method. The display device includes a plurality of pixels arranged in a matrix. Each pixel (fig. 2) includes a light-emitting element, a driving transistor including an input terminal connected to a first node, a control terminal connected to a second node, and an output terminal, a capacitor connected between the second node and a driving voltage terminal, a switching transistor to transmit a data voltage to the first node, an emission control transistor connected between the output terminal of the driving transistor and the light-emitting element, a first compensation transistor connected between the second node and the output terminal of the driving transistor, a second compensation transistor to transmit a mobility compensation voltage to the first node, a driving control transistor to transmit a driving voltage to the first node, and a reset transistor to transmit a reset voltage to the emission control transistor.
Neither Gao nor Park, singularly or as combined, teaches or suggests the claimed limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628